Asch, J.,
concurs in a memorandum as follows: Concededly, defendant undergoes dialysis treatment three days a week. On oral argument it was stated by his counsel that although appellant is now lodged in the hospital ward of Rikers Island, he is transported three times a week to Bellevue for the dialysis. Allegedly, this entails five hours of van transportation to and from Bellevue in addition to the time needed for dialysis. This may impose an unnecessary and painful hardship on the defendant as well as a limitation on the ability of his lawyer to confer with him. This may be obviated by keeping him in the prison ward at Bellevue where he had been incarcerated when this appeal was taken. If this situation exists and is not mandated by administrative necessity, the Correction Department should alleviate the problem.